UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6766


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSEPH ALLEN SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cr-00438-LMB-1)


Submitted:   September 18, 2013          Decided:   September 26, 2013


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Allen Smith, Appellant Pro Se. Uzo Asonye, James Patrick
McDonald, Eugene Joseph Rossi, Patrick John Shearns, OFFICE OF
THE UNITED STATES ATTORNEY, Karen Ledbetter Taylor, Assistant
United States Attorney, Alexandria, Virginia; Andrew John Ewalt,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joseph Allen Smith appeals the district court’s order

denying his motion for return of property.                 We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                       United States v.

Smith,   No.   1:10-cr-00438-LMB-1         (E.D.    Va.    May    2,    2013).      We

dispense   with      oral   argument   because           the    facts    and     legal

contentions    are   adequately   presented         in    the    materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                       2